               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Sara Caldwell,

                           Plaintiff,   Case No. 18-cv-12752

v.                                      Judith E. Levy
                                        United States District Judge
9173-7999 Québec, Inc. d/b/a,
Cardinal Logistique, and Rejean         Mag. Judge David R. Grand
Carreau,


                       Defendants.

________________________________/

OPINION AND ORDER DENYING DEFENDANTS’ MOTION FOR
              RECONSIDERATION [39]

     This is an auto negligence action stemming from a car accident in

March 2018. (ECF No. 1.) Plaintiff Caldwell alleges that Defendant

Carreau unlawfully changed lanes and struck Plaintiff. (Id. at PageID.2.)

Plaintiff further alleges that Defendant Carreau’s employer, Defendant

Cardinal Logistique, is vicariously liable for Defendant Carreau’s

negligence. (Id. at PageID.5–6.)

     On December 19, 2019, the Court granted Plaintiff’s motion to

compel discovery of Defendant Carreau’s post-accident statement to
Defendant Cardinal’s insurer, finding that Defendants’ untimely

discovery responses constituted a waiver of all objections and privileges

under Federal Rules of Civil Procedure 33 and 44. (ECF No. 38.) Before

the Court is Defendants’ motion for the Court to reconsider its decision.

Because Defendants have not demonstrated that the Court committed a

palpable defect, or that correcting the defect would result in a different

disposition of the case, Defendants’ motion is DENIED.

BACKGROUND

     On April 14, 2019, Plaintiff served Defendants with interrogatories

and document production requests pursuant to Rules 33 and 34. (ECF

No. 34-1, PageID.290–293.) Both Rules require that parties respond with

any answers or objections within thirty days. Fed. R. Civ. P. 33(b)(2);

34(b)(2)(A). Both Rules allow parties to seek a stipulated extension of the

timelines, and Rule 33 specifically provides that failure to timely object

will result in a waiver of any objection unless the Court “excuses the

failure” for good cause. Fed. R. Civ. P. 33(b)(4). On July 30, 2019,

Defendants untimely responded to Plaintiff’s requests and asserted

several objections and privileges.




                                     2
     On October 21, 2019, Plaintiff filed a motion to compel various

items of discovery from Defendants. (ECF No. 31.) After striking the

motion as nonconforming with chambers guidelines and holding a

telephonic conference with the parties, the Court ordered Defendants to

produce the majority of Plaintiff’s requested items. (ECF No. 35.)

However, a dispute remained regarding a June 2018 statement that

Defendant Carreau provided to Defendant Caldwell’s insurer. (See ECF

No. 36-2, PageID.378.) The Court granted the parties leave to brief this

final outstanding issue: whether statements given to insurers are

protected under the work-product privilege as a document made “in

anticipation of litigation.” (See ECF No. 35, PageID.367.)

     Plaintiff’s brief began with the argument that Defendants had

exceeded their discovery response time by more than two months.

Though Plaintiff argued that such a delay constituted a waiver of all

objections and privileges under Rules 33 and 34—and that Defendants’

privilege argument was therefore moot—Defendants declined to respond

to this argument in their own subsequent brief. Agreeing with Plaintiff

that Defendants’ untimely responses to the Rule 33 and 34 requests

constituted a waiver of all privileges, the Court ordered Defendants to


                                    3
produce the statement without reaching the question of whether the

privilege applied to Defendants’ insurer statement. (ECF No. 38.)

     Defendants filed a timely motion for reconsideration of this

decision. (ECF No. 39.) Defendants argue that the Court “misled” the

parties by ordering supplemental briefing on the privilege question and

then determining that Defendants had waived their right to object in the

first instance. (ECF No. 39, PageID.416.) Defendants further argue that

the Court palpably erred because “Defendants were not given a full and

fair opportunity to address the waiver issue because of the limitations

imposed by the court—to limit the briefing to the work product issue and

the page limitation.” (Id. at PageID.416.) Finally, Defendants request the

opportunity “to brief the waiver issue and convince this court that there

is no waiver or no waiver that warrants overriding the privilege

applicable to the statement.” (Id. at PageID.417.)

LAW AND ANALYSIS

     As Defendants correctly articulate, successful motions            for

reconsideration require that the movant “not only demonstrate a

palpable defect by which the court and the parties and other persons

entitled to be heard on the motion have been misled[,] but also show that


                                    4
correcting the defect will result in a different disposition of the case.” E.D.

Mich. L.R. 7.1(h)(3). “A palpable defect is a defect that is obvious, clear,

umistakable, manifest or plain.” Tyson v. Sterling Rental, Inc., No. 13-

13490, 2015 WL 12819204, at *1 (E.D. Mich. March 31, 2015) (quoting

Witzke v. Hiller, 972 F. Supp. 426, 427 (E.D. Mich. 1997)). A movant

demonstrates palpable defect by showing that there was “(1) a clear error

of law; (2) newly discovered evidence; (3) an intervening change in

controlling law; or (4) a need to prevent manifest injustice.” Henderson v.

Walled Lake Consol. Schs., 469 F.3d 479, 496 (6th Cir. 2006). Because

Defendants cannot demonstrate that the Court palpably erred—and did

not even attempt to demonstrate that a correction of such an error would

result in a different outcome—the motion will be denied.

      Defendants argue that reconsideration is warranted because the

Court did not provide Defendants a “full and fair opportunity to address

the waiver issue” before determining that Defendants waived their right

to object. (ECF No. 39, PageID.417.) However, Plaintiff put Defendants

on notice by raising this issue in her brief. Defendants therefore

essentially argue that they should be excused for failing to address a

damaging argument. The Rules simply do not require the Court to police


                                      5
parties’ responsiveness in this manner, and the Court declines to find

that it committed palpable error by holding Defendants to their answer.

      Additionally, the fact that the Court discovered Defendants’ waiver

during supplemental briefing does not negate the fact that the waiver

had, in fact, already taken place. Rules 33 and 34 provide parties with a

thirty-day deadline for responses to interrogatories and document

production requests. Fed. R’s Civ. P. 33(b)(4); 34(b)(2)(a). Rule 33’s waiver

provision, which applies to both rules, explicitly notes that “[a]ny ground

not stated in a timely objection is waived unless the court, for good cause,

excuses the failure.” Id. (emphasis added). See, e.g., Firneno v.

Nationwide Marketing Services, Inc., No. 14-10104, 2015 WL 132805453,

at *3 (E.D. Mich. Dec. 10, 2015); Carfagno, 2001 WL 34059032, at *2

(rejecting the argument that “waiver under Rules 33 and 34 is not

automatic” and highlighting the “unobjectionable proposition that a court

may, in its discretion, relieve a party of its waiver and consider the merits

of an objection”).

      While the Rules grant courts the discretion to “consider the merits

of an objection,” the Rules do not require the Court to solicit good cause

from a party that already had an opportunity to provide it. The Court is


                                     6
unpersuaded by Defendants’ argument that “Defendants did not address

[P]laintiff’s waiver argument for a simple reason—the court never asked

the parties to brief that issue.” (ECF No. 39, PageID.413.) While it is true

that the Court asked parties to brief the substantive insurer privilege

question, a necessary antecedent to that question is whether Defendants

have a right to assert the privilege in the first place. Plaintiff made two

arguments as to why the privilege is inapplicable in this case: 1)

Defendants waived it through their untimely discovery responses; and 2)

Even if Defendants had not waived the privilege, the privilege is

inapplicable to this insurer statement. In choosing to respond only to

Plaintiff’s second argument, Defendants declined their opportunity to

speak to the antecedent question. The Court did not palpably err in

holding them to this decision.

      Finally, even if the Court were to find that it palpably erred in

failing to issue a show-cause on the discovery waiver, Defendants have

not demonstrated that “correcting the defect will result in a different

disposition of the case.” E.D. Mich. L.R. 7.1(h)(3). Defendants ask for a

“full and fair opportunity to . . . convince this court that there is no waiver

or no waiver that warrants overriding the privilege applicable to the


                                      7
statement,” (ECF No. 39, PageID.417), but that opportunity was the

motion for reconsideration itself. Absent any evidence that granting this

motion would alter the outcome of the Court’s prior Order, the Court

declines to provide Defendants with a third opportunity to demonstrate

good cause for their delay.

     For the foregoing reasons, Defendants’ motion for reconsideration

is DENIED.

     IT IS SO ORDERED.

Dated: January 28, 2020                s/Judith E. Levy
Ann Arbor, Michigan                    JUDITH E. LEVY
                                       United States District Judge



                     CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing document was served
upon counsel of record and/or pro se parties on this date, January 28,
2020, using the Electronic Court Filing system and/or first-class U.S.
mail.

                                 s/William Barkholz
                                 Case Manager




                                   8
